EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey H. Kamenetsky on 5/3/2021.
In claims: Please replace current amendment with below amendment:

















(UE)
capturing, by a processor, a fragment of the media content; 
sending a request to a network node for performing an acoustic/audio fingerprinting on the fragment to identify the media content that corresponds to the captured fragment, wherein the acoustic/audio fingerprinting is a condensed digital summary and generated from an audio signal; 
receiving, by the processor, a result of an identification of the media content from the network node;
collecting or recording, by the processor, meta data for linking to the identified media content, the meta data including at least one of the media content is being consumed by a user of the UE, at least one of time and date of the identified media content, at least one of a photo and a video, a location of the user of the UE, and biological data of the user; 
storing, by the processor,  at least the collected or recorded meta data and the result of the identification of the media content locally in the UE or in a database accessible to the network node; 
a next time the user of the UE consumes the same media content, automatically retrieving the collected or recorded meta data and the result of the identification of the media content and at least one of displaying and presenting the retrieved meta data and the result of the identification 2Attorney Docket No: 0031253-0000017of the media content on the UE; and 
permitting, by the processor, sharing of the recorded meta data between users by allowing the UE to present to the user the recorded meta data and meta data of another user.  

3. (Currently Amended) The method according to claim 1, further comprising retrieving the meta data from the UE or sending a request to the network node.  

4. (Currently Amended) A method performed in a network node for storing meta data information associated with media content, the media content including audio content, the method comprising:
 receiving a request, from a user equipment (UE), for performing an acoustic/audio fingerprinting on a fragment of the media content captured by the UE
transmitting, by a processor,  a result of an identification of the media content to the UE;
 receiving, from the UE, meta data collected or recorded by the UE, the meta data including at least one of the media content is being consumed by the user of the UE, at least one of time and date of the identified media content, at least one of a photos and a video, a location of the user of the UE, and biological data of the user; 
storing at least the collected or recorded meta data and the result of the identification in a database accessible to the network node; 3 45218389 v1Application No: 16/220,673 Filed: December 14, 2018 
 of the media content; 
transmitting the rretrieved meta data and the result of the identification of the media content to the UE; and 
permitting, by the processor, sharing of the recorded meta data between users by allowing the UE to present to the user the recorded meta data and meta data of another user.

5. (Canceled).  

6. (Currently Amended) A user equipment (UE)
capture, by the processor, a fragment of the media content; 
send a request to a network node for performing an acoustic/audio fingerprinting on said fragment to identify the media content that corresponds to the captured fragment, wherein the acoustic/audio fingerprinting is a condensed digital summary and generated from an audio signal; 
receive, by the processor, a result of an identification of the media content from the network node;
the meta data including at least one of the media content is being consumed by a user of the UE, at least one of time and date of the identified media content, at least one of a photos and a video, a location of the user of the UE, and biological data of the user; 4 45218389 v1Application No: 16/220,673 Filed: December 14, 2018 
Attorney Docket No: 0031253-0000017 store, by the processor, at least the collected or recorded meta data and the result of the identification of the media content locally in the UE or in a database accessible to the network node; 
a next time the user of the UE consumes the same media content, automatically retrieve the collected or recorded meta data and the result of the identification of the media content and at least one of display and present the retrieved meta data and the result of the identification of the media content on the UE; and 
permitting, by the processor, sharing of the recorded meta data between users by allowing the UE to present to the user the recorded meta data and meta data of another user.

7. (Canceled).  

8. (Currently Amended) The UE according to claim 6, wherein the UE is operative to retrievethe meta data from the UE or send a request to the network node.  

9. (Currently Amended) A network node for storing meta data information associated with a media content, the media content including audio content, the network node 
receive a request, from a user equipment (UE), for performing an acoustic/audio fingerprinting on a fragment of the media content captured by the UE
transmit a result of an identification of the media content to the UE; 5 45218389 v1Application No: 16/220,673 Filed: December 14, 2018 
Attorney Docket No: 0031253-0000017 receive, from the UE, meta data collected or recorded by the UE, the meta data including at least one of the media content is being consumed by the user of the UE, at least one of time and date of the identified media content, at least one of a photos and a video a location of the user of the UE, and biological data of the user; 
store at least the collected or recorded meta data and the result of the identification in a database accessible to the network node;
 a next time the user of the UE consumes the same media content, receive a request from the UE to automatically retrieve the meta data and the result of the identification of the media content; 
transmit the rretrieved meta data and the result of the identification of the media content to the UE; and 
permitting, by the processor, sharing of the recorded meta data between users by allowing the UE to present to the user the recorded meta data and meta data of another user.  

10. (Canceled).  

11. (Previously Presented) The method of claim 1, further comprising presenting to the user the meta data and meta data of another user thereby allowing sharing of meta data between users.  

12. (Previously Presented) The method of claim 4, further comprising permitting the sharing of meta data between users by allowing the UE to present to the user the meta data and meta data of another user.  

13. (Previously Presented) The UE of claim 6, wherein the UE is further operable to present to the user the meta data and meta data of another user thereby allowing sharing of meta data between users.  

14. (Previously Presented) The network node of claim 9, wherein the network node is further operable to permit the sharing of meta data between users by allowing the UE to present to the user the meta data and meta data of another user.  

15. (Canceled)



Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
sending a request to a network node for performing an acoustic/audio fingerprinting on the fragment to identify the media content that corresponds to the captured fragment, wherein the acoustic/audio fingerprinting is a condensed digital summary and generated from an audio signal; collecting or recording, by the processor, meta data for linking to the identified media content, the meta data including at least one of following data collected or recorded during time the media content is being consumed by a user of the UE, at least one of time and date of the identified media content, at least one of a photo and a video, a location of the user of the UE, and biological data of the user; storing, by the processor,  at least the collected or recorded meta data and the result of the identification of the media content locally in the UE or in a database accessible to the network node; a next time the user of the UE consumes the same media content, automatically retrieving the collected or recorded meta data and the result of the identification of the media content and at least one of displaying and presenting the retrieved meta data and the result of the identification 2Attorney Docket No: 0031253-0000017of the media content on the UE; and permitting, by the processor, sharing of the recorded meta data between users by allowing the UE to present to the user the recorded meta data and meta data of another user (in claim 1);

send a request to a network node for performing an acoustic/audio fingerprinting on said fragment to identify the media content that corresponds to the captured fragment, wherein the acoustic/audio fingerprinting is a condensed digital summary and generated from an audio signal; receive, by the processor, a result of an identification of the media content from the network node; collect or record meta data for linking to the identified media content, the meta data including at least one of 
receive a request, from a user equipment (UE), for performing an acoustic/audio fingerprinting on a fragment of the media content captured by the UE to identify the media content that corresponds to the captured fragment, wherein the acoustic/audio fingerprinting is a condensed digital summary and generated from an audio signal; Attorney Docket No: 0031253-0000017 receive, from the UE, meta data collected or recorded by the UE, the meta data including at least one of  following data collected or recorded during time the media content is being consumed by the user of the UE, at least one of time and date of the identified media content, at least one of a photos and a video a location of the user of the UE, and biological data of the user; store at least the collected or recorded meta data and the result of the identification of the media content in a database accessible to the network node; a next time the user of the UE consumes the same media content, receive a request from the UE to automatically retrieve the meta data and the result of the identification of the media content; transmit the retrieved meta data and the result of 



















Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169